‘zT”mE ,-~?IlFToI-ix~ ~c?Tma-ERAL
                                 OE’ Ts:s,l.%
                                 itL%X-XX.
                                        TEXAS
ZXY r>lc>-Tm.,I.


                                   hfarch   8, 1950

        Hon. W. C. Hancock                    opinion Ho. v-1019.
        County Attorney
        Camp County                           Re: The disposition to be
        Plttsburg, Texas                          made of feea paid to
                                                  a Justlce of the Peace
                                                  for actfng a8 a local
                                                  registrar of births
        Dsar Sir:                                 and deaths.
                       Your request for an opinion reads in part as
         follous:
                        "Pittsburg,Texas is an incorporated
                   town which eccordlng to the last federal
                   census has a population Fn excess of 2,-
                   500, and Is located within the boundaries
                   of Justice of the Peace Precinct 1 of
                   Camp County, Texas. J. Tom Laney4s the
                   duly qualified and acting Justice of the
                   Peace of Preclnot 1.
                        "The Justice of Peace of Precinct 1
                   has for years aoted as the recorder of
                   births and deaths for the entire aountg.
                   He was appoLnt8d by the State Department
                   of Health as the 138C0rd8l, for the City of
                   Plttsburg upon the recommendationand aon-
                   flrmatlon of the mayor of the city of Pitts-
                   .burg,Texas, and has ZWC8iV8d oompenaation
                   as la provided for such services. . .
                        "Inasmuch as the Justice of the Peace
                   of Precinct 1 is acting as the local regis-
                   trar in the city of Plttsburg by ViFtU8 of
                   his appointment by the State Department of
                   Health with the confirmationof the Mayor
                   of said city, are the fees paid to hl.mfor
                   such services, r8eS 0r orrice aa Justice of
                   the Peaoe of Preclnot 1, and should they
                   be reported on his annual r8port as such?"
                   The State Comptroller informs us that the Jus-
         tices of the Peace 0r Camp County are compensated on a
Hon. Y. C. Eanoook, page 2    (V-1019)


r8e basis.
           Rule %a   of Article 4477, V.C.3., provides:
          "That each loaal registrar Is hereby
     charged vith the strict and thorough en-
     foroement 0r the provisions 0r this Aot in
     his reglstratlondistrict, under the super-
     vision and direction of the state registrar.
     And he shall make an immediate report to the
     state registrar of any violation of this law
     coming to his knowledge,by observation or
     upon complaint of any person, or otherwise.
          "The atate.registraris hereby charged
     with th8 thorough,and efficient execution
     of the provisions of this eat la every part
     Or the State, and iS hereby granted Super-
     vtsory power over local registrars, deputy
     local zwglstrars,and subregistrars,to the
     end that all of its requlrementsshall be
     uniformly complied ulth. The state regls-
     trar, either personally or by an accredited
     representative,shall have authority to in-
     vestigate oases of irregularity or violation
     of law, and all registrars shall aid him, up-
     on request, in such investigatlona. When he
     shall deem It necessary, he shall report
     cases of violatlon 0r any of the provlslons
     of this Act to the county attormey, with a
     statement of th8 facts and CiPcumstances;
     and when any swh case is reported to him
     by the state registrar, the county attorney
     shall forthwlth initiate and promptly fol-
     low up the neceasarp oourt proceedings
     against the person or aorporation respon-
     sible for the alleged violation of law. And
     upon request of the state registrar, the
     sttorney gensral shall asslat In the en-
     forcement of the provision of this Act."
             Article 781a of Vernon's Penal Code provides
in part:
          " . . . or (e) being a local registrar,
     deputy registrar, or subregistrar, shall
     fail, neglect, or refuse to perform his duty
     8s r8quired by this Act and by the instruc-
     tions, and direction of the state registrar
Hon. W. C. Hanccck, page3   (V-1019)


    thereunder, shell be deemed guilty of a mis-
    demeanor and upon conviction thereof shall
    for the rim    offense be fined not less than
    five dollars ($5.00)  nor more than fifty dol-
    lars ($50.00),  and for each subs usnt of-
    fense not less than ten dollars 7( 10.00) nor
    more than one hundred dollars ($lOO.OO),or
    be~lmprlsoned in the county jail not more
    than sixty daya, or be both fined and lmpri-
    soned."
          In view 0r the fozwgolng we assume that the ap-
polntment by the Stat8 Health Department of the JustiCe
0r the Peace of Preclnat 1 as recorder 0r births and
deaths for the City of Pittsburg was In pursuance of
Rule 36a of Article 4477, V.C.S., which provides:
          "For the purposes of this Act the State
     shall bs divided lnto Primary Registration
     Dlstrlcts as follow: Each Justice of the
     Peace Preoinct and each lnoorporatedtovn
     of two thousand, fiV8 hundred (2,500) or
     more population, aocording to the last United
     States Census. shall constitute a Primarv
     R8gistratfonDistrict, rovided the State
     Board of Health may cornin8 two or more Reg-
     istration Dlstrlots. or may dlvlde a Primary
     i?egistrationDfXX&t   Into-tvo or more parts,
     so as to facilitater8p;iStratiOn, and in the
     Justioe of the Peace PXWCinCt, the Justice
     of the Peace shall be Local Renlstrar. and In
     cE&es 0r two thousand, rive hundred (2,500)
     or more, according to the last United States
     Census reports, the City Clerk or City Secre-
     tary shall be the Local Registrar of Births
     and Deaths.
          "It Is hereby declared to be the duty
     of the Justice of the Peace in the Justice
     of the Peace Prectnct, and the City Clerk
     or City Secreterg in the city of two thou-
     sand, five hundred (2,500) or more popula-
     tion, to secure a complete record 0r each
     birth and death that occurs within their
     respectfve jurisdictions,and have same zw-
     corded In the County Clerk's office In their
     respective counties on or befOr8 the tenth
     0r the rollowingmonth." (Emphasisadded)
Hon.If.C. Hamock, page 4 (V-1019).


          In thla event It beoom88 the duty of the Jna-
tic8 of the Pease of Precinct 1 to record said births
and deatha Of the City of Plttsburg a8 We11 a~ those out-
side the city 1lmit8. In other words, there has been a
consolidationor combining of the two registration dls-
trlots of which the Justice of the Peace has been desig-
nated as the Looal Registrar of said district.
            It was stated In Attorney General   Opinion No.
o-1963 89   r0ii0w8:

          ?ie think it proper to here point out
     that the State Board of Health is given the
     right and authority to combine two or more
     registrationdistricts under the above quot-
     ed Rule 36a,which, If don8 by the Board
     would relieve one of th8 local registrars
     rromhis duties. This, however, Is a mat-
     ter resting solely within the discretion of
     the Board and in the absence of the exercise
     of such discretion a justice of the peace is
     required to serve."
         Article 38% of Vernon's Civil Statutes, which
is applicableto county and precinct officers who are
compensatedon a fee basis, provides In part:
          "The compensatl6p,llmltationsand
     maximums herein fixed shall also apply to
     all fees and compensationwhatsoever col-
     lected by said officers In their official
     iii!E%&;~:~~~c,,~t~2:         Betdf:: %,
     genera1 or special, to the contrary Is here-
     by expressly repealed. The only kind and
     character of compensationexempt from the
     provisions of this Act shall be rewards re-
     C8iV8d by Sherlfrs for spprehenslonof crlm-
     lnals or fugitives from .iustlceand for the
     recovery of stolen property, and moneys pe-
     celved by County Judges and Justices of the
     Peace for performlnu marriage ceremonies.
     which sum shall not be accountab18for and
     not required to b8 reported as fees of of-
     fice." (Emphasis added)
          In a letter opinion to Hon. Tom C. King, Stat-e
Auditor, dated August 11, 1938,this offlce held that
fe8S collected by a JUStiCe Of the Peace, compensated on
Hon. W. C. Hancock, Page 5   (V-1019)



a f88 basis, for acting as Registrar of Vital statistics
are fees of office and acoountable as such.
          In view of the foregoing it is our opinion that
all f88S COll8Ct8d by the Justice of the Peace of Pre-
cinct No. 1 as Local Registrar of the City of Plttsburg
should b8 reported and acoounted for In his annual re-
port.
                       SUMMARY
          Wh8r8 tV0 r8giStratiOn districts have
     b88n combined, the Justice Of the P8aC8 who
     has been designated as Local Registrar In
     such consolidated district should report and
     account for all fees collected by him as
     Local R8giStrar. Rule 36a,Art. 4477,and
     Art. 3891, V.C.S.
                                   Yours   very   truly,

                                        PRICE DANIEL
APPROVED:                          Attorney    General

J. C. Davis, Jr.
County Affairs Division
Charles D. Mathews
gxecutive Assistant                         Assistant

BA:mv